                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

J&J Sports Productions, Inc.,        )         Case No. 8:17-2414-DCC
                                     )
                     Plaintiff,      )
                                     )
v.                                   )                     ORDER
                                     )
J & R Social Club, Inc. d/b/a        )
Silvermoon Sports Lounge; Jennyfer   )
Benzant Rodrigues a/k/a Jennifer     )
Benzant; Carrie Palfrey a/k/a Carrie )
Springs; Ashley Simmons,             )
                                     )
                     Defendants.     )
________________________________ )

      This matter is before the Court on Plaintiff’s Motion for Default Judgment as to

Defendants J & R Social Club, Inc. d/b/a Silvermoon Sports Lounge; Jennyfer Benzant

Rodriquez a/k/a Jennifer Benzant; and Ashley Simmons.         ECF No. 46.     Defendant

Carrie Pelfrey a/k/a Carrie Springs is proceeding pro se. In accordance with 28 U.S.C.

§636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). On September 7, 2018, the Magistrate Judge issued a

Report recommending that the Motion for Default Judgment be granted in part. ECF

No. 47. No party has filed objections to the Report, and the time to do so has lapsed.

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976).
The Court is charged with making a de novo determination of any portion of the Report

of the Magistrate Judge to which a specific objection is made. The Court may accept,

reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge

or recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of

the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. Accordingly, Plaintiff’s Motion for Default

Judgment [46] is GRANTED in part as follows:

       1. Judgment by default is entered in favor of Plaintiff and against Defendants J &

          R Social Club, Inc. d/b/a Silvermoon Sports Lounge; Jennyfer Benzant

          Rodriquez a/k/a Jennifer Benzant; and Ashley Simmons.

       2. Plaintiff   is   awarded   statutory   damages    pursuant   to   47   U.S.C.   §

          605(e)(3)(C)(i)(II) from these defendants in the amount of $5,000.

       3. Because the actions of these Defendants were willful and for purposes of

          direct or indirect commercial advantage or private financial gain, Plaintiff is

          awarded additional damages pursuant to 47 U.S.C. § 605(e)(3)(C)(ii) from

          these Defendants in the amount of $2,500.00.

                                             2
      4. Plaintiff is awarded attorney’s fees pursuant to 47 U.S.C. § 605(e)(3)(B)(iii)

          from these Defendants in the amount of $1,500.00 in costs and the amount of

          $1,242.18 relating to the prosecution of this matter.

      5. A total default judgment of $10,242.18 is entered and awarded to Plaintiff

          against Defendants J & R Social Club, Inc. d/b/a Silvermoon Sports Lounge;

          Jennyfer Benzant Rodriquez a/k/a Jennifer Benzant; and Ashley Simmons.

             IT IS SO ORDERED.


October 17, 2018                                       s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                            United States District Judge


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and

4 of the Federal Rules of Appellate Procedure.




                                            3
